EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Damman on 05/06/2021.

The application has been amended as follows: 

In Claim 1, line 19, the semicolon “;” after the term “rotate” has been removed. 
In Claim 1, line 25, after the term “rotor”, the phrase --- , thereby stopping the continuous belt --- has been inserted. 

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: the reference number “108” in Fig. 2D of the Drawings filed on 01/28/2021, needs to be removed.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record fails to disclose, teach or render obvious a method for braking moving components of an exercise machine as detailed in claim 1. Applicant’s arguments with respect to previous rejection of claim 1, under U.S.C 35 103, as being unpatentable over Hendrickson (US 2009/0137367 A1) in view of Albrecht (US 2006/0169550 A1) are found persuasive and as such the rejection has been withdrawn. Another pertinent art to Ashby et al. (US 2002/016235 A1), teaches providing a treadmill, and a Stop/Pause interface button electronically connected to an electronic braking system that prevents a user from driving the treadbase faster than the speed drive by a motor but also for slowing the treadbase down to a stopped position, so that the user won’t fall. Ashby further teaches that at high inclines, excess power is generated which activated the electronic braking system which dissipates the excess power via a heating coil resistor and maintains the appropriate speed of the operable member. However, Ashby does not specifically teach the braking system slowing the belt to a stopped position at high inclines. Furthermore, Ashby is silent about a mechanical brake as specified in claim 1. As such, the limitations of claim 1 are allowable over the prior art. See attached PTO-892 for other pertinent art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403.  The examiner can normally be reached on Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        

/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784